Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant Election of group I claims 1-6 and 18-19 and 21-22 without traverse is confirmed in the election made 10/25/2022.
Claims 7-16 are withdrawn as being drawn towards non-elected subject matter. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 18-19, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated or, in the alternative, under 35 U.S.C. 103 as obvious over by Kim.
Kim (US  8,785,049) teaches a negative active material for a rechargeable lithium battery, comprising: a core comprising crystalline carbon; at least one metal particle and at least one MO.sub.x nano-particle disposed on a surface of the core, wherein x is from about 0.5 to about 1.5, the metal particle comprises a metal selected from the group consisting of Si, Sn, In, Al, and combinations and an amorphous carbon coating (see claim 1). The crystalline material is graphite (See claims).
The particle size of the metal can have diameter from 50nm to 800nm (See claims). 
Claim 2, is a product by process claim that does not necessarily provide for a different product and a patentable distinction. 
Regarding claim 3, to the extent defined the SiOx particle are “associated” with a graphite particle or core (See Examples). 
Regarding claim 5, the amorphous carbon coating layer can be 100 to 2000nm (column 3 lines 40-45).  
Regarding claims to a particular product properties, Kim teaches the same product and composition and therefore would be expected to have the same properties absent a showing to the contrary. 
Regarding claim 21, the material is an active material in a negative battery electrode( see figures, abstract and claims). 
Regarding claim 22, the battery is a lithium ion battery (See abstract claims and figures).
In the alternative, it would have been obvious to optimize the particle sizes or aspect ratio=s to form a more functional lithium ion battery negative electrode through routine experimentation absent a showing of criticality, 
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783